TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-09-00597-CV



 Pflugerville Fox Run Limited Partnership, Pflugerville Metairie Limited Partnership and
     Pflugerville Covington Limited Partnership, Appellants // Staz-On Roofing, Inc.,
                                    Cross-Appellants

                                                  v.

   Midway Fabrication & Supply, Inc.; J. Mitchell Builders, Inc.; Staz-On Roofing, Inc.;
    Atrium Aluminum Products; Gypsum Floors of Texas; Candido Escobar and Dena
  Escobar, individually and d/b/a Double J Roofing and d/b/a Escobar Roofing, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
    NO. D-1-GN-07-001909, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee Atrium Aluminum Products filed a notice of bankruptcy with this Court.

Accordingly, this appeal is stayed. See 11 U.S.C. § 362(a) (West 2004); Tex. R. App. P. 8.2.1 Any

party may file a motion to reinstate upon the occurrence of an event that allows the case to proceed.

See Tex. R. App. P. 8.3(a). Any party may file a motion to sever the appeal with respect to the

bankrupt party and to reinstate the appeal with respect to the other parties. See Tex. R. App.

P. 8.3(b). Failure to notify this Court of a lift of the automatic stay or termination of the bankruptcy

case may result in the dismissal of the cause for want of prosecution. See Tex. R. App. P. 42.3(b).




       1
           Consequently, we dismiss as moot the appellants’ pending motion for extension of time
to file a brief, as all briefing deadlines are stayed.
                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Puryear and Henson

Abated

Filed: March 11, 2010




                                                2